Citation Nr: 0637712	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-21 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include as secondary to the service-connected residuals of 
frostbite of the feet.

2.  Entitlement to an effective date earlier than November 
27, 2000 for the grant of service connection for bilateral 
hearing loss.

3.  Entitlement to an initial compensable evaluation for 
hearing loss.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in December 2003.  A transcript of the hearing has been 
made and is associated with the claims file.  A motion to 
advance this case on docket due to the veteran's age, has 
been granted by the Board.  38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.900(c) (2006).

This case was previously before the Board, in July 2004 and 
November 2005.  

In July 2004, the Board reopened the previously denied claims 
for service connection for a back condition and hearing loss 
and recharacterized the issue of service connection for a 
heart condition as one involving service connection secondary 
to the already service-connected residuals of frostbite for 
both feet.  Claims for service connection for a back 
condition, hearing loss, a heart condition including as 
secondary to the service-connected residuals of frostbite to 
both feet, and tinnitus, and claims for increased evaluations 
for PTSD and pes planus were remanded for further 
development.

In November 2005, the claim for an evaluation greater than 30 
percent for bilateral pes planus was denied.  However, 
separate, 10 percent, evaluations were granted for 
degenerative arthritis in the first metatarsophalangeal joint 
(MTPJ) of the right foot and of the MTPJ of the left foot, 
each.  The claims for service connection for a heart 
condition and for an increased evaluation for PTSD were 
remanded for further development, to include obtaining 
additional VA treatment records and further VA examination 
for heart.  Consideration of service connection for a heart 
condition as secondary to hypertension was also requested, as 
the veteran had apparently submitted medical evidence in an 
attempt to reopen the previously denied claim for service 
connection for hypertension as well.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Claims for an initial 
compensable evaluation and earlier effective date for hearing 
loss were also remanded for the issuance of a Statement of 
the Case (SOC).  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Unfortunately, and as will be explained below, the claims for 
service connection for a heart condition, including as 
secondary to the service-connected residuals of frostbite for 
both feet and to include consideration of the issue involving 
the veteran's claim to reopen the previously denied claim for 
service connection for hypertension, must again be remanded.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Claims for service connection for dysentery and to reopen the 
previously denied claim for service connection for 
hypertension, for an increased evaluation for 
dermatophytosis, and separation of onychomycosis and frost 
bite of the feet are currently being adjudicated by the RO.

The issue of service connection for a heart condition 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO denied the 
reopening of the previously denied claim for service 
connection for hearing loss.  Notice was given by letter 
dated May 6, 1998.  The veteran did not appeal this decision.

2.  Following the April 1998 rating decision, VA treatment 
records show that hearing aids were prescribed for the 
veteran on August 6, 1998.  Thereafter, the veteran filed a 
claim to reopen the previously denied claim for entitlement 
to service connection for hearing loss which was received on 
August 11, 1998.  

3.  The service-connected hearing loss is manifested by Level 
II hearing loss in the right ear and Level III in the left 
August 2000, and Level II in the right and IV in the left in 
October 2004.

4.  The service-connected anxiety and PTSD is manifested by 
occupational and social impairment with no more than reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 6, 1998, and 
no earlier, for the grant of service connection for hearing 
loss, have been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2006).

2.  The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.85, 
Diagnostic Code 5100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).

3.  The criteria for an evaluation greater than 50 percent 
for anxiety and PTSD, and no greater, have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 
4.130, Diagnostic Code 9400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the present case, pre-adjudication VCAA notice was not 
provided.  Accordingly, the case was remanded in July 2004 
and November 2005, in part to provide adequate VCAA notice.  
Notice was subsequently provided to the veteran by letters 
dated in July 2004 and March 2006.  The notices informed the 
veteran of the type of evidence needed to substantiate the 
claims for higher and higher initial evaluations, namely, 
evidence that the disabilities had worsened in severity.  The 
veteran was informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  The March 2006 
letter further advised the veteran of the type of evidence 
needed to establish effective dates  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements). 

The actions of the RO described above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing, which he also did.  For these reasons, any 
procedural defect caused by the timing of the notice was 
cured and the veteran has not been prejudice by any defect in 
the VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d. 1328 (2006) (Fed. 
Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records, and afforded the veteran VA examinations.

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Earlier Effective Date

The veteran seeks an earlier effective date for the grant of 
service connection of his hearing loss.  Specifically, he 
argues that the effective date should be in 1952, when he was 
discharged from active service.  After review of the record, 
and for reasons explained fully, below, the Board finds that 
the evidence supports an effective date of August 6, 1998, 
and no earlier, for the grant of service connection for 
hearing loss.

Service connection for hearing loss in the left ear was 
denied in a May 1979 rating decision.  The veteran did not 
appeal this decision.  Right ear hearing loss was denied in a 
June 1993 rating decision, which also declined to reopen the 
previously denied claim for hearing loss in the left ear.  
The veteran did not appeal this decision.  Thereafter, the 
veteran and his representative filed several claims to reopen 
these previously denied claims, including claims filed in 
April 1997, December 1997, and March 1998.  The RO denied 
these claims in April 1998, giving the veteran notice of the 
decision and of his appellate rights in a letter dated May 6, 
1998.  The veteran did not appeal this decision either.

Subsequently, the veteran again claimed entitlement to 
service connection for hearing loss.  And, in November 1998 
VA treatment records were received showing that hearing aids 
had been issued to the veteran in August 1998.  In May 2002, 
the RO issued a rating decision denying the claim.  The 
veteran filed a notice of disagreement in, and ultimately 
perfected his appeal with the timely submission of a 
substantive appeal.  The claim went before the Board.

In July 2004, the Board issued a decision finding the 
previously denied claim for service connection for hearing 
loss had been reopened and remanded the claim for service 
connection for hearing loss for further development.  The RO 
ultimately granted the claim in an April 2005 rating 
decision.  In reopening the previously denied claim for 
service connection for hearing loss, the Board specifically 
found that the veteran's claim for service connection for 
hearing loss was denied by the April 1998 rating decision, 
which the veteran did not appeal.  Hence, the Board held the 
April 1998 rating decision became final.  See 38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

In its April 2005 rating decision, the RO assigned a 
noncompensable evaluation effective November 27, 2000, the 
date the RO noted the veteran's claim to reopen the 
previously denied claim for hearing loss was received.  

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).  
The effective date for the grant of service connection for 
disability compensation is the "[d]ay following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q),(4). Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown, and finality of prior decisions.

Specifically, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of any 
claim which was previously and finally denied. See, e.g., 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006). A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the veteran, it will be considered filed as of the 
date of receipt of the informal claim. When a claim has been 
filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a) (2006); see 38 
C.F.R. § 3.155(c) (2006). Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances. See 38 C.F.R. § 3.157(b). Those 
circumstances provide, in pertinent part, that the date of 
receipt of evidence from a private physician or layman will 
be accepted as the date of receipt of a claim only when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits. See 38 
C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation. Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157. See 
Lalonde v. West, supra.

As above noted, the record shows that the veteran filed 
claims to reopen his previously denied claims for hearing 
loss in 1997 and 1998.  The RO denied these claims in an 
April 1998 rating decision and notified the veteran of his 
appellate rights the following month.  The veteran did not, 
however, file an appeal, and the decision became final.  See 
38 U.S.C.A. §§  5108, 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Thereafter, in August 1998, the veteran submitted a statement 
expressing his desire to amend his claim to include his ears.  
The RO received this claim on August 11, 1998.  As to the 
possibility of an informal claim presented by VA examination, 
VA hospital records, or private medical health care 
providers, the Board notes that VA treatment records were 
received showing that hearing aids were issued to the veteran 
on August 6, 1998.  The Board notes that this is within the 
one-year period preceding the filing of the veteran's claim.

Thus, the earliest document of record that may be accepted as 
a claim to reopen the previously denied claim for service 
connection for hearing loss is the informal claim represented 
by the VA treatment record dated August 6, 1998.

The April 1998 rating decision denying the reopening of the 
previously denied claim for service connection for hearing 
loss is final, hence, it cannot be reversed or revised absent 
evidence that the decisions were clearly and unmistakably 
erroneous.  See 38 U.S.C.A. § 5109A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.105 (2006).  The veteran has not alleged clear 
and unmistakable error before the Board. See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993). Moreover, the Board notes that a 
previous Board decision, dated in July 2004 has held that the 
April 1998 decision is final.  Therefore, the date the 
veteran and his representative filed the claims for hearing 
loss that resulted in the April 1998 rating decision cannot 
serve as the effective date of his recent award of service 
connection for bilateral hearing loss. See Lalonde v. West, 
supra.

However, the evidence does establish that the veteran filed a 
claim for hearing loss that was received on August 11, 1998, 
and VA treatment records are present that show that hearing 
aids were issued to the veteran on August 6, 1998.  After 
review of the evidence, the Board finds that, after the April 
1998 rating decision, the veteran submitted a claim 
indicating an intent to reopen his claim for hearing loss in 
August 1998, and that, prior to this, VA treatment records 
show that hearing aids were issued to the veteran.  The Board 
therefore accepts the August 6, 1998 VA treatment records as 
an informal claim.  See 38 C.F.R. § 3.102, 3.157(b).

Under analysis of a reopened claim, the earliest effective 
date that can be granted for the service connection of 
hearing loss is the date of the receipt of the VA treatment 
record showing that hearing aids had been issued to the 
veteran.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q),(4).  Hence, the earliest effective date that can be 
granted for the service connection of hearing loss is the 
date of the informal claim, or August 6, 1998.  

After a thorough review of the record, the Board finds that 
the evidence supports an effective date of August 6, 1998, 
and no earlier, for the grant of service connection for 
hearing loss.  

Higher Initial and Increased Evaluations

The veteran also seeks an initial compensable evaluation for 
his service connected hearing loss and an evaluation greater 
than 30 percent for his service-connected anxiety and PTSD.  
After review of the evidence, the Board finds that the 
evidence supports the veteran's contentions as to his anxiety 
with PTSD, but, regrettably, does not support the veteran's 
contentions concerning his hearing loss.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule). The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2006). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. In determining 
the disability evaluation, VA must acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and explain 
the reasons and bases used to support its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.

Hearing Loss

Service connection for hearing loss was granted in an April 
2005 rating decision.  The condition was evaluated as 
noncompensable, and by this decision, an effective date of 
August 6, 1998 for the grant of service connection is 
established.  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing. See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2005).

The current noncompensable evaluation for bilateral hearing 
loss was assigned under Diagnostic Code 6100. The regulations 
pertaining to rating hearing loss were revised effective June 
10, 1999. See 64 Fed. Reg. 25210 (May 11, 1999) (effective 
June 10, 1999). However, there have been no changes in the 
rating criteria which would affect the rating in the instant 
case.

Under either the old or revised rating criteria, the basic 
method of rating hearing loss involves audiological test 
results of organic impairment of hearing acuity, as measured 
by the results of controlled speech discrimination testing 
(Maryland CNC) together with the average decibel threshold 
level as measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 hertz. These test 
results are entered into a table of the rating schedule 
(Table VI) to determine the auditory acuity level of each ear 
(ranging from numeric level I for essentially normal acuity, 
through numeric level XI for profound deafness), and these 
auditory acuity levels are entered into another table (Table 
VII) of the rating schedule to determine the percentage 
disability rating. 38 C.F.R. § 4.85.

Under the revised rating criteria, effective on June 10, 
1999, there is an alternative method of rating exceptional 
patterns of hearing impairment, as defined in 38 C.F.R. § 
4.86. Specifically, under 38 C.F.R. § 4.86, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000, Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. See 64 Fed. Reg. 
25202-10. The audiometric results do not show that the 
veteran meets the criteria for consideration under these 
revised provisions, thus he is not entitled to consideration 
under these provisions.

The record contains VA audiological test results dated in 
February 1998, August 2000, and October 2004 and VA 
outpatient treatment records, which reflect treatment for 
hearing impairment.

It is noted that the veteran is separately service-connected 
for bilateral tinnitus, which is currently evaluated at 10 
percent disabling, effective from October 22, 1998, the 
highest evaluated afforded under the diagnostic code.  These 
manifestations will not therefore be considered herein. 

Audiometric results, in pure tone thresholds, are shown 
below.  

February 
1998
HERTZ

1000
2000
3000
4000
RIGHT
40
45
50
55
LEFT
45
55
60
90

Average pure tone threshold are calculated at 47 decibels in 
the right ear and 62 in the left ear.  Speech audiometry was 
measured at 92 percent in the right ear, and 88 percent for 
the left ear.  The examiner diagnosed mild to moderate and 
mild to moderately severe hearing loss.

August 2000
HERTZ

1000
2000
3000
4000
RIGHT
40
50
55
55
LEFT
45
60
65
90

Average pure tone threshold may be calculated at 50 decibels 
in the right ear and 65 in the left ear.  Speech audiometry 
was measured at 88 percent in the right ear, and 88 percent 
for the left ear.  

October 
2004
HERTZ

1000
2000
3000
4000
RIGHT
45
60
60
60
LEFT
50
60
75
95

Average pure tone threshold was calculated at 56 decibels in 
the right ear and 70 in the left.  Speech audiometry was 
measured at 88	 percent in the right ear, and 76 percent for 
the left ear.  The examiner diagnosed mild to moderately 
severe and mild to profound hearing loss.

These findings reflect than Level I hearing loss in the right 
ear and Level III in the left in February 1998, Level II in 
the right and Level III in the left in August 2000, and Level 
II in the right and IV in the left in October 2004.  

Thus, under the criteria, the findings of hearing impairment 
for bilateral hearing loss are considered noncompensable.  
See Diagnostic Code 6100.

The Board finds that the audiometric findings do not support 
the assignment of an evaluation greater than zero percent 
under Diagnostic Code 6100.  In addition, the Board notes 
that the evaluations derived from the Schedule are intended 
to make allowance for improvement by hearing aids.  
Therefore, a preponderance of the evidence is against the 
assignment of an evaluation greater than zero percent for the 
veteran's bilateral hearing loss.

The veteran contends that his service connected hearing loss 
is worse than originally evaluated.  The Board notes that the 
veteran is competent to report his symptoms and complaints.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
extent of his disabilities.  While the record shows that the 
veteran was a medic during his active service, there is no 
evidence of record that he has the specialized audiological 
knowledge required to provide opinions as to the nature and 
extent of his hearing loss.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In addition, the Board observes that the 
audiometric examination reports herein discussed provide more 
probative evidence of the degree of the veteran's impairment 
than his lay opinion.  See Lendenmann, supra.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the- doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

In considering the claim for an initial compensable 
evaluation for the service-connected hearing loss, the Board 
has considered whether "staged ratings" or separate ratings 
for separate periods of time may be assigned.  However, the 
Board finds that the medical evidence does not support the 
assignment of "staged ratings" in the present case for 
either disability.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

PTSD

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Service connection was granted for a disability described as 
anxiety reaction in a September 1952 rating decision.  The 
condition was evaluated as 10 percent disabling, effective 
April 4, 1952, which is the day after the veteran's discharge 
from active service.  In a May 1957 rating decision, a 
noncompensable evaluation was assigned, effective in July 
1957.  The veteran appealed this decision and, in a November 
1957 decision, the Board confirmed and continued the 
noncompensable evaluation.  In May 1979, the RO granted a 10 
percent evaluation, effective in December 1978.

In June 2001, the veteran filed a claim for service 
connection for PTSD.  In a May 2002 rating decision, the RO 
increased the evaluation assigned the service-connected 
anxiety reaction to 30 percent, effective in June 2001, 
changing the description of the disability to include PTSD.  
The veteran appealed this award.

As the grant of 30 percent does not constitute a full grant 
of all benefits possible, and as the veteran has not 
withdrawn his claim, the issue concerning entitlement to an 
increased rating is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination. Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment. 38 C.F.R. §§ 4.126 (2006).

Under the rating criteria, the veteran's service-connected 
anxiety and PTSD is evaluated pursuant to a general rating 
formula for mental disorders under 38 C.F.R. Part 4 that is 
as follows:

A 30 percent evaluation shall be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  A 50 percent rating shall be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. Part 4, Diagnostic Code 
9400 (2006).

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994 (DSM-IV)). A GAF 
score of 51 to 60 reflects moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

After review of the medical evidence, the Board finds that 
the medical evidence supports a grant of a 50 percent 
evaluation, and no greater, for the veteran's anxiety and 
PTSD.  VA examinations conducted over the course of the 
appeal, in November 2000, April 2002, March 2003, and 
September 2004 reflect complaints of nightmares, flashbacks, 
hypervigilance, exaggerated startle response, poor sleep, and 
anxiety attacks.  The veteran reported stability in his 
occupational and social life, including having achieved a 
master's degree and long term employment (over 30 years) with 
the same employer from whom he is now retired, and a long 
term marriage (over 50 years) with self-reported good, close 
relationships with his three children and family.  Examiners 
objectively observed the veteran to present consistently as 
oriented, cooperative, euthymic in mood, and with appropriate 
affect.  Speech was consistently observed to be spontaneous, 
normal, coherent, and relevant.  No perceptual problems or 
evidence of psychoses was found.  Thought processes and 
content were consistently found to be normal, and no suicidal 
or homicidal ideations were detected.  Memory, insight, 
judgment, and impulse control were found to be fair to good 
throughout.  Abstracting and calculating abilities were 
consistently found to be intact.  His social network was 
described in 2003 and 2004 as small and limited but 
supportive.  His symptoms, overall, were described as 
moderate in severity.  His GAF was measured at 55 in 2002, 
2003, and 2004, and at 51 in 2000.

A higher, 70 percent, rating shall be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. Part 4, 
Diagnostic Code 9400 (2006).

However, the medical evidence does not show that the veteran 
manifests the symptoms required for a 70 percent evaluation.  
VA examination reports consistently show that the veteran is 
oriented, manifests no psychoses or perceptual problems, and 
expresses no suicidal or homicidal ideations.  His 
occupational and social interactions are limited but stable 
and supportive.  He has not been found to neglect his 
personal hygiene or appearance, or to be unable to perform 
activities of daily living.  He has not been found 
incompetent.  Thought processes and content have consistently 
been found to be normal.  There is no evidence of impaired 
impulse control.

VA treatment records concur, showing that the veteran has 
consistently been objectively observed to present as oriented 
with good eye contact, absent thought disorder or symptoms of 
psychoses.  Mood has been described as anxious and sad, but 
with appropriate affect.  No suicidal or homicidal ideations 
have been expressed, and reality testing has consistently 
been good.  Abstracting and calculating abilities have 
consistently been found to be intact, and past and recent 
memory have been observed to be good.  The veteran has 
reported panic attacks and reported that his anxiety 
interferes with his sleep.  VA treatment records document 
panic attacks occurring in 2003 and possibly in 2001.  
However, the record demonstrates that these attacks occur 
infrequently.  Such infrequent episodes or attacks do not, 
therefore, approximate a state of near-continuous panic or 
depression affecting the ability to function independently, 
as specified under the criteria.  Moreover, the record shows 
that the veteran has been prescribed Celexa and other 
medications to help lessen his anxiety and help him sleep.  
There is some contradiction in the record as to whether the 
veteran takes his medications consistently as directed.  
However, he has reported good results when he does take them.  
Similarly, VA treatment records show the veteran exhibited 
grandiose behavior and speech in 2005 and rapid speech in 
2000, but overall, demonstrates that he speaks spontaneously, 
coherently and relevantly.  As above noted, there has been no 
evidence of a thought disorder or psychoses, and reality 
testing has been consistently good.

Other symptoms required for higher, 70 or 100 percent 
evaluations, are neither complained of nor observed by 
medical health care providers, including obsessional rituals, 
spatial disorientation, persistent delusions, grossly 
inappropriate behavior, or persistent danger of hurting self 
or others.  The Board further observes that the veteran's GAF 
has not measured below 51 (2000), and has measured at 55 from 
2002 to the present.  

Accordingly, after review of the medical evidence, the Board 
finds that the medical evidence of record supports an 
evaluation of 50 percent, and no greater, for anxiety with 
PTSD.  See 38 C.F.R. § 3.102, 4.7.

Extraschedular Consideration

The Board has considered referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual in the case of either 
the service-connected PTSD or hearing loss.


ORDER

An effective date of August 6, 1998, and no earlier, for the 
grant of entitlement to service connection for hearing loss 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

An initial compensable evaluation for hearing loss is denied.

A 50 percent evaluation, and no greater, for anxiety and PTSD 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.




REMAND

The veteran also seeks service connection for a heart 
condition.  Unfortunately, the Board finds this issue must 
again be remanded to the RO for further development.

The November 2005 remand requested that the veteran be 
afforded VA examination for his claimed heart condition, and 
that the examiner provide an opinion concerning the etiology 
of the veteran's current heart condition, including whether 
any currently diagnosed heart condition is the etiological 
result of the veteran's active service, to include his 
currently service-connected residuals of frostbite.  The 
Board acknowledges that the June 2006 VA examination meets 
these requirements and provides the requested opinions.

However, the remand also requested that the RO resolve the 
matter of the veteran's claim to reopen his previously denied 
claim for service connection for hypertension.  By way of 
explanation, the Board explained that the veteran had stated 
in August 2004 that he provided the statement of his private 
treating physician, who purportedly opined that a 
relationship existed between the veteran's claimed heart 
condition and his long-standing hypertension.  Given the 
possible interrelationship between the claim for service 
connection for a heart condition, and the claim to reopen the 
previously denied claim for service connection for 
hypertension, the Board deferred adjudication of the former 
until the RO could complete its adjudication of the latter.

As the veteran has predicated his claim for service 
connection for a heart condition, in the alternate, on an 
etiological connection with his currently manifested 
hypertension, the Board finds it cannot decide this issue 
until the RO has fully adjudicated the matter of the claim to 
reopen the previously denied claim for service connection for 
hypertension.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Regrettably, the Board reluctantly finds that further remand 
is required.  Accordingly, the case is REMANDED for the 
following action:

1.  Fully adjudicate the veteran's 
claim to reopen his previously denied 
claim for service connection for 
hypertension.

2.  After #1, and after undertaking any 
other development deemed essential, re-
adjudicate the veteran's claim for 
service connection for a heart condition, 
to include as secondary to the service-
connected residuals of frostbite of both 
feet, and as secondary to hypertension, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.

The Board observes that the VA 
examination for hypertension conducted in 
2004 was conducted absent review of the 
claims file and does not include an 
opinion as to etiology.  If the claim for 
service connection for hypertension is 
reopened, the Board requests that all 
necessary steps be taken to ensure that 
VA examinations, as well as other 
development, meet the requirements to 
adequately adjudicate the claim(s), 
including, but not limited to, returning 
the VA examinations for heart and 
hypertension to the examiners who 
conducted them for review of the claims 
file, to include any additional evidence 
obtained, and to provide an addendum with 
all necessary opinions.

If the decision remands adverse to the 
veteran, furnish him with a SSOC and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


